Filed 7/17/14 Rudy M. v. Super. Ct. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

RUDY M.,
                                                                                           F069521
         Petitioner,
                                                                            (Super. Ct. No. JD131468-00)
                   v.

THE SUPERIOR COURT OF KERN COUNTY,                                                       OPINION
         Respondent;

KERN COUNTY DEPARTMENT OF HUMAN
SERVICES,

         Real Party in Interest.


                                                   THE COURT*
         APPEAL from orders of the Superior Court of Kern County. Louie L. Vega,
Judge.
         Rudy M., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Gomes, J. and Poochigian, J.
       Petitioner Rudy M. (father) in propria persona petitions (Cal. Rules of Court, rule
8.452) to vacate the juvenile court’s May 27, 2014 order terminating his reunification
services and setting a Welfare and Institutions Code section 366.261 hearing for his one-
year-old daughter, Isabella. Father alleges the juvenile court’s order was erroneous due
to his incarceration. His petition fails to comport with the procedural requirements of
California Rules of Court, rule 8.452(b), in that it does not include a memorandum: (1)
summarizing the significant facts contained in the record; and (2) supporting his
argument by citation to legal authority and the record. Accordingly, we will dismiss
father’s petition as inadequate.
                     PROCEDURAL AND FACTUAL HISTORY
       When Isabella was approximately five months old, each of her parents was
arrested. The mother was arrested for being under the influence of methamphetamine
and father, who was also using methamphetamine, was arrested for a parole violation. As
a result, Isabella was placed in protective custody and the Kern County Department of
Human Services (department) initiated these juvenile dependency proceedings.
       The juvenile court subsequently exercised its dependency jurisdiction over
Isabella because of the substantial risk that she would suffer serious physical harm by
each parent’s inability to provide regular care due to each parent’s substance abuse. In
November 2013, the juvenile court ordered Isabella removed from parental custody and
ordered six months of reunification services for only father. Father’s reunification
services included counseling for parenting and substance abuse, random drug testing, and
visitation.
       Father was in and out of custody during these proceedings. He was both
incarcerated and released during mid-October 2013. He was again arrested on October
29, 2013, for carrying a concealed dirk or dagger. He explained to a social worker in

1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.


                                             2
mid-November 2013, that he was in pretrial custody and could not be placed in minimum
security “because of his circumstances.” He was released sometime after, but arrested
again on December 7, 2013, on a grand theft auto charge. He has remained incarcerated
since then. His expected release date is November 4, 2014. Because he was once again
in pretrial custody and allegedly in protective custody, father told social workers he could
not participate in court-ordered reunification services.
       As of a six-month status review hearing in May 2014, father had not completed
any reunification services and had made no progress in addressing the problems that led
to Isabella’s removal. Father also did not visit with Isabella when he was not
incarcerated and, because the child constantly cried during visits at the jail, father waived
his right to visit with Isabella while he was incarcerated. There was also no substantial
probability that Isabella could be returned to father within another six months.
       At the May 2014 hearing, father’s counsel asked the court to give father additional
time to reunify with Isabella due to his inability to participate in reunification services
because of his custodial status at the jail. The juvenile court denied the request for
additional time to reunify and terminated reunification services as to father pursuant to
section 366.21, subdivision (e).2 In so doing, the court found: Isabella was under the age

2      Section 366.21, subdivision (e) provides in pertinent part:

               “If the child was under three years of age on the date of the initial
       removal, or is a member of a sibling group described in subparagraph (C)
       of paragraph (1) of subdivision (a) of Section 361.5, and the court finds by
       clear and convincing evidence that the parent failed to participate regularly
       and make substantive progress in a court-ordered treatment plan, the court
       may schedule a hearing pursuant to Section 366.26 within 120 days. If,
       however, the court finds there is a substantial probability that the child, who
       was under three years of age on the date of initial removal or is a member
       of a sibling group described in subparagraph (C) of paragraph (1) of
       subdivision (a) of Section 361.5, may be returned to his or her parent or
       legal guardian within six months or that reasonable services have not been
       provided, the court shall continue the case to the 12-month permanency
       hearing.”

                                              3
of three at the time she was initially removed from parental physical custody; there was
clear and convincing evidence that father had failed to participate regularly and make
substantial progress in the court-ordered treatment program; and there was also no
substantial probability that the child might be returned to father within an additional six
months.
       The court consequently set a permanency planning hearing (§ 366.26) for
September 24, 2014, to select and implement a permanent plan for Isabella.
                                       DISCUSSION
Inadequate Petition
       The purpose of writ proceedings such as this is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) A court’s decision is
presumed correct. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) It is up to a
petitioner to raise specific issues and substantively address them. (§ 366.26, subd. (l).)
This court will not independently review the record for possible error. (In re Sade C.
(1996) 13 Cal.4th 952, 994.)
       Father contends the juvenile court should not have made its May 27, 2014 orders
because of his incarceration. However, he fails to explain how the juvenile court’s
decision was legally erroneous. Also, he implies it is not his fault that he could not
participate in services during his incarceration and yet he ignores the record. There was
no evidence that father had taken steps to reunify with Isabella when he was not
incarcerated. Also, he was aware, prior to the November 2013 order granting him
reunification services, that he could not participate in services if he was incarcerated.
Yet, even after he was released in November 2013, he was arrested for a new offense in
December 2013. Father further overlooks the evidence that there was no substantial
probability that he could reunify with Isabella within another additional six months




                                              4
because he would not be released and available to even participate in services until
November 2014.
                                     DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is immediately final
as to this court.




                                             5